Citation Nr: 1508322	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.  He received the Air Medal and Bronze Star Medal.

This matter initially came before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO granted service connection for PTSD with depressive disorder and alcohol abuse and assigned an initial 30 percent disability rating, effective from March 30, 2007.

In October 2009, the RO assigned an initial 50 percent rating for the service-connected psychiatric disability, effective from March 30, 2007.

The Veteran testified before the undersigned at a November 2011 videoconference hearing at the RO.  A transcript of that hearing has been associated with the record.

In March 2012, the Board issued a decision that denied entitlement to an initial rating higher than 50 percent for the service-connected psychiatric disability.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's March 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the November 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter in September 2013 notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  Hence, the March 2012 decision was vacated by the Board in March 2014.

The Board remanded this matter in July 2014 for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence suggests that the Veteran's service-connected psychiatric disability may have worsened since his last VA examination in September 2007.  For example, a January 2009 VA mental health individual psychotherapy note indicates that he was experiencing increased anxiety, sadness, irritability, and appetite problems following the death of his wife.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected psychiatric disability is triggered.

Moreover, the evidence reflects that copies of the Board's July 2014 remand and a November 2014 supplemental statement of the case were mailed to the Veteran, but that both of these documents were returned as undeliverable.  The remand was sent to the Veteran's old address in Bentonville, Arkansas and the address to which the supplemental statement of the case was sent did not include his apartment number.  Thus, the Board must assume that the Veteran has not received these documents.  As such, in order to ensure due process, a remand is also necessary to resend a copy of all pertinent correspondences to the Veteran's correct address.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.  All indicated tests and studies shall be conducted.

All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability, describe the impact of the disability on his occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner must provide reasons for any opinion given. 

2.  The AOJ shall send the Board's July 2014 remand and a supplemental statement of the case (that considers all evidence listed in the November 2014 supplemental statement of the case and any additional relevant evidence) to the Veteran at the Rogers, Arkansas address (including apartment number) shown on an October 2014 "Request for Change of Address/Cancellation of Direct Deposit" form (VA Form 20-572).   After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




